UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                   Chapter 11
 Bronx Miracle Gospel Tabernacle Word
 of Faith Ministries, Inc.,                        Case No. 19-12447 (SMB)

                Debtor.


                             NOTICE OF APPEARANCE AND
                           REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned hereby appears as attorney for Bronx

Miracle Gospel Tabernacle Word of Faith Ministries, Inc., the debtor in the above-captioned

matter, and, pursuant to Rules 2002 and 9010 of the Bankruptcy Rules and section 1109(b) of the

Bankruptcy Code, requests that all notices and given or required to be given in this case and all

papers served or required to be served in this case be given to and served upon the undersigned at

the address set forth below.

         PLEASE TAKE FURTHER NOTICE that this request is not limited to notices, and

includes all documents, pleadings, and correspondence filed in or pertaining to this proceeding.

Dated: Brooklyn, New York
       February 11, 2020
                                             By: /s/Anthony M. Vassallo
                                                 Anthony M. Vassallo, Esq.
                                                 LAW OFFICE OF ANTHONY M.
                                                 VASSALLO
                                                 305 Fifth Avenue, Suite 1B
                                                 Brooklyn, New York 11215
                                                 Tele: (347) 464-8277
                                                 Fax: (866) 334-9752
                                                 Email: tony@amvasslaw.com

                                                  Proposed Attorney for the Debtor
